Citation Nr: 1441705	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-08 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1969 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

It is reasonably shown that the Veteran has tinnitus which began in service and has persisted.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless.




Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs, including his service separation examination report, are silent regarding tinnitus.  His DD Form,-214 reflects that his military occupational specialty (MOS) was helicopter repairman, and that he served in Vietnam.

On a September 2009 tinnitus questionnaire, the Veteran reported experiencing tinnitus during service and that he believed it to be related to noise exposure related to his helicopter mechanic MOS. 

On December 2009 VA audiological evaluation, the Veteran reported that he has had tinnitus since his service in Vietnam and that it is constant.  The examiner opined that because the Veteran had normal (for VA purposes) hearing  and only reports of noise exposure, it was less likely than not that his tinnitus was related to service.   
A January 2010 statement by the Veteran notes his exposure to helicopter engine noise without hearing protection on a daily basis while in service and that he began experiencing symptoms of tinnitus since around 1972. 

It is not in dispute that the Veteran has tinnitus.  The December 2009 VA examiner noted a diagnosis of tinnitus.  Notably, tinnitus is a disability, the existence of which is established based on complaints (by the person experiencing it).  The Veteran has consistently reported the tinnitus during the pendency of his claim, and the Board finds no reason to reject his lay observations.  What he must do to establish service connection for tinnitus is to show that his current tinnitus is related to his service, including as due to noise trauma therein. 

As was noted above, the Veteran's MOS was helicopter repairman.  The responsibilities associated with that MOS (as the Veteran describes, and the Board finds no reason to question) included working in close proximity to aircraft and helicopter engines which produced a constant high level of noise.  It may reasonably be conceded that he was exposed to hazardous noise levels in service. 

The Veteran's statements are considered forthright and credible; they are supported by the record.  He has been consistent in his statements that he has had tinnitus ever since working with helicopter engines in service.  The Board has no reason to question his accounts of the onset of his tinnitus in service and persistence since.  Resolving reasonable doubt in the Veteran's favor as required  (see 38 C.F.R. § 3.102), the Board finds that service connection for tinnitus is warranted.


ORDER

The appeal seeking service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


